PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of
Zhang, et al.
Application No. 15/469,081	
Filed: March 24, 2017
Attorney Docket No. BROD-3210US

:
:
:                        DECISION ON PETITION
:
:




This is a decision on the petition under 37 CFR 1.137(a), filed December 23, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above application became abandoned for failure to timely file a proper Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed September 18, 2020, no later than payment of the issue fee. Applicant paid the issue fee on December 16, 2020. As such, the application became abandoned on December 17, 2020.  The Office mailed a Notice of Abandonment on December 17, 2020.

 A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 

The instant petition lacks items (1). In this regard, the Office has received substitute statements for the non-signing inventor. However, the substitute statements for the first and second applicants are not acceptable since they do not contain the residence and mailing address of the signer. 37 CFR 1.64(b)(2). Also, further clarification is needed regarding the last known address provided on the substitute statement and its compliance with 37 CFR 1.64(b)(4)(ii), i.e., where the inventor by last known mailing address is where the inventor customarily receives mail.

In view of the above, any renewed petition under 37 CFR 1.137(a) should be accompanied by a proper executed Substitute Statement from the two applicants for the non-signing inventor.

Further correspondence with respect to this matter should be addressed as follows:

By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this decision may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)